Citation Nr: 0629192	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from March 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has right foot pain 
due to an in-service injury in which he broke his right foot 
during a softball game while on active duty in Key West, 
Florida.  At a June 2003 VA examination, the veteran reported 
that he now has intermittent sharp pain mostly related to 
prolonged periods of standing and walking.  The examiner 
noted the veteran had normal posture and gait; however, 
palpation of the right fifth metatarsal based produced mild 
tenderness.  X-rays of the veteran's right foot revealed no 
acute fractures or dislocations, no evidence of changes 
consistent with gout within the bones of the right foot, and 
an old healed fracture at the base of the fifth metatarsal.  
The examination report provides a diagnosis of status post-
fifth metatarsal fracture with right foot pain.

The veteran's claim was denied by the RO in the August 2003 
rating decision because the veteran's service medical records 
contain no competent evidence of a right foot injury in 
service.  However, in his August 2003 notice of disagreement, 
the veteran indicated that he was treated for his in-service 
right foot injury at either the base hospital or the Key West 
Hospital.  There is no evidence in the claims file that any 
attempt was made to retrieve these records from the Key West 
Hospital.

The Board concludes that further development is necessary to 
properly decide the veteran's claim.  The Board is in 
agreement with the veteran's representative that no attempt 
has been made to locate the veteran's medical records from 
the Key West Hospital despite their significance to his claim 
of service connection for residuals of a right foot injury.

The examiner who conducted the June 2003 VA examination did 
not provide an opinion as to whether the veteran's current 
right foot problems are related to service.  Therefore, if 
the RO is able to obtain medical records which demonstrate 
that the veteran injured his right foot in service, a VA 
medical opinion without examination should be sought.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
provide a consent form for release of 
medical information for the Key West 
Hospital, as well as the address of the 
Key West Hospital, and the identity and 
address of any other treatment facilities 
he thinks may have treated him in 1961 for 
his right foot injury.

2. Obtain the veteran's medical records 
from the Key West Hospital for 1961, as 
well as any other treatment facilities 
identified by the veteran.

3. If, and only if, medical records are 
obtained which demonstrate that the 
veteran had a right foot injury in 
service, then request a medical opinion as 
to the etiology of the veteran's current 
foot problems, and whether they are 
residuals of the veteran's in-service 
right foot injury. The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to medical professional 
providing the opinion prior to completion 
of the request.  Based upon a review of 
the claims folders, the examiner should 
provide an opinion as to whether it is 
more likely (greater than a 50 percent 
probability), less likely (less than a 50 
percent probability), or as likely as not 
(50 percent probability) that any current 
right foot problems are etiologically 
related to the veteran's active military 
service.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

4. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

5. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


